IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LABRANDON BODISON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6210

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 15, 2015.

An appeal from the Circuit Court for Gadsden County.
Jonathan E. Sjostrom, Judge.

Jeffrey E. Lewis, Criminal Conflict and Civil Regional Counsel, and Melissa J.
Ford, Assistant Conflict Counsel, Office of Criminal Conflict and Civil Regional
Counsel, Region One, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.


PER CURIAM.


      In this Anders * appeal, appellant raises a scrivener’s error in his sentence.

He notes that when the court orally pronounced his sentence in case number 2012-

CF-503, the court stated that sentence was to run concurrently with the sentences

imposed in case number 2011-CF-622. However, in the written judgment and

* Anders v. California, 386 U.S. 738 (1967).
sentence, the court failed to place a check mark on the appropriate line indicating

that the sentence in case number 2012-CF-503 was to run concurrently. Appellant

preserved this issue by filing a motion pursuant to Florida Rule of Criminal

Procedure 3.800(b). However, the trial court failed to rule on the motion within 60

days, and thus it was deemed denied. See Fla. R. Crim. P. 3.800(b)(1)(B). The

State was given the opportunity to respond to this Anders appeal pursuant to

Harrison v. State, 146 So. 3d 76, 80-81 (Fla. 1st DCA 2014), and agrees that the

error should be corrected.

      We reverse and remand for the trial court to conform the written sentence to

the oral pronouncement. See Knight v. State, 114 So. 3d 1067 (Fla. 1st DCA

2013). Appellant need not be present for the correction of this scrivener’s error.

Appellant’s judgment and sentence are otherwise affirmed.

      AFFIRMED IN PART, REVERSED IN PART, AND REMANDED with

instructions.

LEWIS, C.J., WOLF, and ROBERTS, JJ., CONCUR.




                                        2